
	

113 S410 IS: Wall Street Trading and Speculators Tax Act
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 410
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Harkin (for himself,
			 Mr. Whitehouse, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  tax on certain trading transactions.
	
	
		1.Short titleThis Act may be cited as the
			 Wall Street Trading and Speculators
			 Tax Act.
		2.Transaction
			 tax
			(a)In
			 generalChapter 36 of the Internal Revenue Code of 1986 is
			 amended by inserting after subchapter B the following new subchapter:
				
					CTax on Trading
				Transactions
						
							Sec. 4475. Tax on trading transactions.
						
						4475.Tax on trading
				transactions
							(a)Imposition of
				taxThere is hereby imposed a
				tax on each covered transaction with respect to any security.
							(b)Rate of
				taxThe tax imposed under
				subsection (a) with respect to any covered transaction shall be 0.03 percent of
				the specified base amount with respect to such covered transaction.
							(c)Specified base
				amountFor purposes of this section, the term specified
				base amount means—
								(1)except as provided
				in paragraph (2), the fair market value of the security (determined as of the
				time of the covered transaction), and
								(2)in the case of any
				payment described in subsection (h), the amount of such payment.
								(d)Covered
				transactionFor purposes of this section, the term covered
				transaction means—
								(1)except as provided
				in paragraph (2), any purchase if—
									(A)such purchase
				occurs or is cleared on a facility located in the United States, or
									(B)the purchaser or
				seller is a United States person, and
									(2)any transaction
				with respect to a security described in subparagraph (D), (E), or (F) of
				subsection (e)(1), if—
									(A)such security is
				traded or cleared on a facility located in the United States, or
									(B)any party with
				rights under such security is a United States person.
									(e)Security and
				other definitionsFor purposes of this section—
								(1)In
				generalThe term security means—
									(A)any share of stock
				in a corporation,
									(B)any partnership or
				beneficial ownership interest in a partnership or trust,
									(C)any note, bond,
				debenture, or other evidence of indebtedness,
									(D)any evidence of an
				interest in, or a derivative financial instrument with respect to, any security
				or securities described in subparagraph (A), (B), or (C),
									(E)any derivative
				financial instrument with respect to any currency or commodity, and
									(F)any notional
				principal contract.
									(2)Derivative
				financial instrumentThe term derivative financial
				instrument includes any option, forward contract, futures contract, or
				any similar financial instrument.
								(3)Notional
				principal contractExcept as
				otherwise provided by the Secretary, the term notional principal
				contract means any financial instrument which requires two or more
				payments at specified intervals calculated by reference to a specified index
				upon one or more notional principal amounts. An amount shall not fail to be
				treated as a payment described in the preceding sentence merely because such
				amount is fixed on one date and paid or otherwise taken into account on a
				different date.
								(4)Specified
				indexThe term specified index means any 1 or more
				of any combination of—
									(A)a fixed rate,
				price, or amount, or
									(B)a variable rate,
				price, or amount,  
									(C)any index based on
				any objectively determinable information (including the occurrence or
				nonoccurrence of any event) which is not within the control of any of the
				parties to the instrument and is not unique to any of the parties’
				circumstances, and
									(D)any other index as
				the Secretary may prescribe.
									(5)Treatment of
				exchanges
									(A)In
				generalAn exchange shall be
				treated as the sale of the property transferred and a purchase of the property
				received by each party to the exchange.
									(B)Certain deemed
				exchangesIn the case of a distribution treated as an exchange
				for stock under section 302 or 331, the corporation making such distribution
				shall be treated as having purchased such stock for purposes of this
				section.
									(f)Exceptions
								(1)Exception for
				initial issuesNo tax shall
				be imposed under subsection (a) on any covered transaction with respect to the
				initial issuance of any security described in subparagraph (A), (B), or (C) of
				subsection (e)(1).
								(2)Exception for
				certain traded short-term indebtednessA note, bond, debenture,
				or other evidence of indebtedness which—
									(A)is traded on a
				trading facility located in the United States, and
									(B)has a fixed
				maturity of not more than 100 days,
									shall not
				be treated as described in subsection (e)(1)(C).(3)Exception for
				securities lending arrangementsNo tax shall be imposed under
				subsection (a) on any covered transaction with respect to which gain or loss is
				not recognized by reason of section 1058.
								(g)By whom
				paid
								(1)In
				generalThe tax imposed by
				this section shall be paid by—
									(A)in the case of a
				transaction which occurs or is cleared on a facility located in the United
				States, such facility, and
									(B)in the case of a
				purchase not described in subparagraph (A) which is executed by a broker (as
				defined in section 6045(c)(1)) which is a United States person, such
				broker.
									(2)Special rules
				for direct, etc., transactionsIn the case of any transaction to
				which paragraph (1) does not apply, the tax imposed by this section shall be
				paid by—
									(A)in the case of a
				transaction described in subsection (d)(1)—
										(i)the purchaser if
				the purchaser is a United States person, and
										(ii)the seller if the
				purchaser is not a United States person, and
										(B)in the case of a
				transaction described in subsection (d)(2)—
										(i)the payor if the
				payor is a United States person, and
										(ii)the payee if the
				payor is not a United States person.
										(h)Certain payments
				treated as separate transactionsExcept as otherwise provided by the
				Secretary, any payment with respect to a security described in subparagraph
				(D), (E), or (F) of subsection (e)(1) shall be treated as a separate
				transaction for purposes of this section, including—
								(1)any net initial
				payment, net final or terminating payment, or net periodical payment with
				respect to a notional principal contract (or similar financial
				instrument),
								(2)any payment with
				respect to any forward contract (or similar financial instrument), and
								(3)any premium paid
				with respect to any option (or similar financial instrument).
								(i)Application to
				transactions by controlled foreign corporations
								(1)In
				generalFor purposes of this section, a controlled foreign
				corporation shall be treated as a United States person.
								(2)Special rules
				for payment of tax on direct, etc., transactionsIn the case of any transaction which is a
				covered transaction solely by reason of paragraph (1) and which is not
				described in subsection (g)(1)—
									(A)Payment by
				United States shareholdersAny tax which would (but for this
				paragraph) be payable under subsection (g)(2) by the controlled foreign
				corporation shall, in lieu thereof, be paid by the United States shareholders
				of such controlled foreign corporation as provided in subparagraph (B).
									(B)Pro rata
				sharesEach such United
				States shareholder shall pay the same proportion of such tax as—
										(i)the stock which
				such United States shareholder owns (within the meaning of section 958(a)) in
				such controlled foreign corporation, bears to
										(ii)the stock so
				owned by all United States shareholders in such controlled foreign
				corporation.
										(C)DefinitionsFor
				purposes of this subsection, the terms United States shareholder
				and controlled foreign corporation have the meanings given such
				terms in sections 951(b) and 957(a), respectively.
									(j)AdministrationThe
				Secretary shall carry out this section in consultation with the Securities and
				Exchange Commission and the Commodity Futures Trading Commission.
							(k)Guidance;
				regulationsThe Secretary shall—
								(1)provide guidance
				regarding such information reporting concerning covered transactions as the
				Secretary deems appropriate, and
								(2)prescribe such
				regulations as are necessary or appropriate to prevent avoidance of the
				purposes of this section, including the use of non-United States persons in
				such
				transactions.
								.
			(b)Credit with
			 respect to certain tax-Favored accounts To offset transaction tax
				(1)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of such
			 Code is amended by inserting after section 36B the following new
			 section:
					
						36C.Offset for
				transaction tax with respect to certain tax-favored accounts
							(a)In
				generalThere shall be
				allowed as a credit against the tax imposed by this subtitle for the taxable
				year an amount equal to 0.03 percent of the qualified tax-favored account
				contributions of the taxpayer for the taxable year.
							(b)Qualified
				tax-Favored account contributionsFor purposes of this section,
				the term qualified tax-favored account contributions means, with
				respect to any taxable year, the sum of—
								(1)with respect to
				qualified retirement plans (as defined in section 4974(c)) of the taxpayer, the
				amount contributed to such plans for such taxable year to the extent that such
				contributions are allowable as a deduction or are excludable from gross income
				(or, in the case of a Roth IRA (as defined in section 408A(b)), the amount
				contributed),
								(2)with respect to
				Archer MSAs of the taxpayer, the amount allowed as a deduction under section
				220 for such taxable year,
								(3)with respect to
				health savings accounts of the taxpayer, the amount allowed as a deduction
				under section 223 for such taxable year, plus
								(4)with respect to
				qualified tuition programs (as defined in section 529) and Coverdell education
				savings accounts (as defined in section 530) with respect to which the taxpayer
				is the designated beneficiary (or, in the case of a designated beneficiary with
				respect to whom another taxpayer is allowed a deduction under section 151, such
				other taxpayer in lieu of such designated beneficiary), the amount contributed
				for such taxable
				year.
								.
				(2)Conforming
			 amendments
					(A)Section 1324(b)(2) of title 31, United
			 States Code, is amended by inserting , 36C after
			 36B.
					(B)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting before the item relating to section 37 the following new
			 item:
						
							
								Sec. 36C. Offset for transaction tax on contributions to
				certain tax-favored
				accounts.
							
							.
					(c)Information
			 reporting with respect to controlled foreign
			 corporationsSubparagraph (B) of section 6038(a)(1) is amended by
			 inserting and transactions which are covered transactions for purposes
			 of section 4475 by reason of the application of section 4475(i)(1) to such
			 corporation before the semicolon at the end.
			(d)Clerical
			 amendmentThe table of subchapters for chapter 36 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to
			 subchapter B the following new item:
				
					
						Subchapter C. Tax on trading
				transactions.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 transactions after December 31, 2013.
			
